Citation Nr: 0600437	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-21 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What rating is warranted for alopecia areata since February 
27, 1995?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board notes that the veteran perfected a claim for an 
increased rating for a back disorder which arose from a June 
1994 rating decision.  He thereafter withdrew the claim in 
writing.  See VA Form 21-4138, received by VA in May 1996.  

The RO, however, erroneously included this withdrawn issue as 
part of the December 1996 rating decision in an April 1998 
statement of the case (SOC).  As part of his August 1998 VA 
Form 9, Appeal to the Board of Veterans' Appeals, the veteran 
sought to essentially perfect an appeal to the previously 
denied back claim.  The veteran withdrew that claim in 1996.  
As such, he appears in 1998 to be submitting a "new" claim 
for an increased rating for his service-connected low back 
disorder.  Hence, this matter is referred to the RO for 
appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Concerning the matter perfected for appeal to the Board at 
this time, namely, what rating is warranted for alopecia 
areata since February 27, 1995, the Board notes that the 
veteran is in disagreement with the initial noncompensable 
rating that was assigned in December 1996.  This issue must 
be considered under the holding in Fenderson v. West, 12 Vet. 
App. 119 (1999) (at the time of an initial rating, separate 
or "staged" ratings may be assigned for separate periods of 
time based on the facts found).

In his August 1998 VA Form 9, with respect to the instant 
matter, the veteran requested a travel board hearing.  
Unfortunately, it was not until April 2005 that the RO 
attempted to contact the veteran to notify him, at an address 
in the Bronx, New York, that he was scheduled for a May 25, 
2005 hearing before a member of the Board (now "Veterans Law 
Judge").  This notice letter was returned as undeliverable.  

Of record, however, is a VA Form 21-4138, Statement in 
Support of Claim, received by VA in October 2004 in which the 
veteran informed VA that he was living in Ghana, West Africa.  
Hence, in light of the lack of proper notice regarding the 
May 2005 hearing, further action is in order to afford the 
veteran his requested travel board hearing.  

The Board also observes that in November 1995 the Social 
Security Administration (SSA), in association with a claim 
made by the veteran for "disability" benefits, sought to 
obtain medical records from VA.  VA's duty to assist includes 
obtaining records from SSA.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  It is not clear from the record 
whether or not the veteran is currently in receipt of SSA 
disability benefits.  Records from that agency associated 
with the grant of benefits to the veteran are potentially 
relevant and should be obtained.  Id.  

Accordingly, this case is REMANDED for the following 
development:

1.  It must be ascertained through 
contact with the veteran whether he still 
desires a hearing before a Veterans Law 
Judge in this matter.  If so, such 
hearing must be scheduled and appropriate 
notice must be furnished to the veteran 
as to the date and time of such 
proceeding.  The veteran must be informed 
that he can not be afforded such a 
hearing in Ghana, West Africa, however, a 
travel board hearing could be held at a 
VA regional office located in the United 
States. 

2.  The RO should attempt to secure a 
copy of any decision of the SSA awarding 
the veteran disability benefits, as well 
as copies of all medical records upon 
which that decision was based.  Once 
obtained, these records should be 
associated with the other evidence in the 
claim folder.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to ensure due process.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


